DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1, which includes independent claims 14 and 28 and corresponding dependent claims 15-27 and 29-31, along with FIGS. 1a-1h in the reply filed on 07/05/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-20/ 26/ 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarda US 7,999,645 B2 [Sarda].
Regarding claim 14, Sarda teaches A magnetic conductive coverplate of leakage type for use in a magnetic holding device [FIGS. 1-5], the magnetic holding device comprising a holding surface formed jointly by a plurality of source magnets [The surface of at least magnets 5; the monolithic ferrous working face 1 has two sets of permanent magnets assembled beneath it. The magnetic orientation of one of the sets, called reversible permanent magnets 6 is reversed electrically using the electrical windings 3 around it, depending upon whether to clamp the ferromagnetic job (called ON condition) or to release the ferromagnetic job (called OFF condition). The second set of permanent magnets called non-reversible permanent magnets 5, which are not reversed, are placed between the poles 4. The base plate 2 has a plurality of recesses which house the reversible permanent magnets 6 in such a way that they are sandwiched between the working face 1 and the bottom plate 2, C. 5] and a non-magnetic-conductive material [Usually such slots extend around the perimeter of the poles, thereby minimizing reduction in active magnetic area of the poles. Tee-slots enable diamagnetic or paramagnetic materials like brass, aluminum, stainless steel, copper, etc. to be clamped and worked upon. The presence of slots, preferably configured as "T" slots, enables secure handling of workpieces even for diamagnetic or paramagnetic substances, holding them mechanically, C. 2 and C. 3], wherein the leakage type magnetic conductive coverplate [see the monolithic ferrous working face 1, FIGS. 1-5] covers the holding surface of the magnetic holding device [see elements 1/ 5/ 6/ 2, FIGS. 1-5] and the leakage type magnetic conductive coverplate is fabricated integrally of a single magnetic conductive material [see the monolithic ferrous working face 1, FIGS. 1-5].
Regarding claim 15, Sarda teaches The magnetic conductive coverplate of leakage type of claim 14, wherein the leakage type magnetic conductive coverplate [see the monolithic ferrous working face 1, FIGS. 1-5] seals the holding surface of the magnetic holding device [FIGS. 2-3 show the coverplate 1 seals the holding surface of the magnetic holding device of at least magnets 5, FIGS. 1-5].
Regarding claim 16, Sarda teaches The magnetic conductive coverplate of leakage type of claim 14, wherein the leakage type magnetic conductive coverplate [see the monolithic ferrous working face 1, FIGS. 1-5] contains a plurality of magnetic conductive areas [see poles 4 , FIG. 1] and a magnetic leakage area [see slots 7, FIGS. 1/ 4] surrounding the magnetic conductive areas [slots 7 surrounding the magnetic conductive areas 4, FIGS. 1/ 4], the plurality of magnetic conductive areas [4] corresponding to the plurality of source magnets [at least magnets 5, FIGS. 1/ 4] one to one within the magnetic holding device [FIGS. 1-5], the magnetic leakage area comprising an inner groove set on an inner surface of the leakage type magnetic conductive coverplate [see the inner groove of the solid material separating slots from recesses, see the cavity for positioning non reversible magnet plurality of recesses, FIG. 4] or an outer groove set on an outer surface of the leakage type magnetic conductive coverplate [see the outer groove above the solid material, FIG. 4].
Regarding claim 17, Sarda teaches The magnetic conductive coverplate of leakage type of claim 16, wherein the magnetic leakage area [see slots 7, FIGS. 1/ 4] comprises both the inner groove set on the inner surface of the leakage type magnetic conductive coverplate and the outer groove set on the outer surface of the leakage type magnetic conductive coverplate [see the inner and the outer grooves on the inner and the outer surface of solid material, FIG. 4].
Regarding claim 18, Sarda teaches The magnetic conductive coverplate of leakage type of claim 17, wherein the inner groove set is separated from and opposite the outer groove set [the inner groove set is separated from and opposite the outer groove set by the solid material, FIG. 4].
Regarding claim 19,  Sarda teaches The magnetic conductive coverplate of leakage type of claim 17, wherein a depth of the inner groove set [B, see below] is greater than a depth of the outer groove set [A, see below].

    PNG
    media_image1.png
    478
    491
    media_image1.png
    Greyscale


Regarding claims 20/ 30, Sarda teaches The magnetic conductive coverplate of leakage type of claim 14, wherein the magnetic conductive coverplate of leakage type [1] is fixed to the magnetic holding device [see elements 1/ 5/ 6, FIGS. 1-5] with a fastening mechanism [see fastening mechanism below].

    PNG
    media_image2.png
    532
    429
    media_image2.png
    Greyscale

Regarding claim 26, Sarda teaches The magnetic conductive coverplate of leakage type of claim 20, wherein the fastening mechanism further comprises frame walls disposed on an edge of the leakage type magnetic conductive coverplate [see the edges of element 1, FIG. 6], the frame walls engaging a matching structure on the magnetic holding device [see the edges of the base plate, FIG. 6] to restrain the leakage type magnetic conductive coverplate relative the magnetic holding device [see elements 1 and 2, FIGS. 1-2].
Regarding claim 28, Sarda teaches A magnetic holding device of leakage type [FIGS. 1-5] comprising: a base [a base plate is 2, FIG. 4] having a bottom [the bottom of element 2, FIG. 4] and a surrounding side wall perpendicular to the bottom [see the walls of element 2, FIG. 4], wherein a cavity having an opening at an upper portion thereof is formed by the bottom and the surrounding side wall [see the pocket and recess in bottom surface, FIG. 4]; a plurality of source magnets [The surface of at least magnets 5; the monolithic ferrous working face 1 has two sets of permanent magnets assembled beneath it. The magnetic orientation of one of the sets, called reversible permanent magnets 6 is reversed electrically using the electrical windings 3 around it, depending upon whether to clamp the ferromagnetic job (called ON condition) or to release the ferromagnetic job (called OFF condition). The second set of permanent magnets called non-reversible permanent magnets 5, which are not reversed, are placed between the poles 4. The base plate 2 has a plurality of recesses which house the reversible permanent magnets 6 in such a way that they are sandwiched between the working face 1 and the bottom plate 2, C. 5] disposed within the cavity [FIG. 1], the plurality of source magnets being distributed in the cavity whereby lines of magnetic force of the plurality of source magnets is conducted outwards from inside the cavity and through the opening [C. 5; FIGS. 1-2; CLAIM 1]; and a leakage type magnetic conductive coverplate [see the monolithic ferrous working face 1, FIGS. 1-5] covering a holding surface of the magnetic holding device [see elements 1/ 5/ 6, FIGS. 1-5], wherein the leakage type magnetic conductive coverplate is fabricated integrally of a single magnetic conductive material [see the monolithic ferrous working face 1, FIGS. 1-5].
Regarding claim 29, Sarda teaches The magnetic holding device of leakage type of claim 28 further comprising a non- magnetic-conductive material [it is inherent to the coils 3 to have non-magnetic material or insulation] disposed within the cavity and around the plurality of source magnets [6, FIG. 1].




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25/ 27/ 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sarda US 7,999,645 B2 [Sarda] as applied to claims 1/ 28 above, and further in view of Kimura US 2009/0169674 A1 [Kimura].
Regarding claims 21/ 22/ 23/ 24/ 25/ 31, Sarda discloses the claimed invention but not specific about the fastening mechanism comprises a plurality of screws, and wherein a plurality of the several magnetic conductive areas on the leakage type magnetic conductive coverplate comprises holes for inserting the screws, wherein the plurality of screws is inserted through the holes on the plurality of the several magnetic conductive areas on the leakage type magnetic conductive coverplate and into a corresponding plurality of threaded orifices to receive the plurality of screws formed in the magmatic holding device; and wherein the corresponding plurality of threaded orifices to receive the plurality of screws formed in the magnetic holding device is formed in the holding surface of the plurality of source magnets. The corresponding plurality of threaded orifices is formed on an inner surface of the leakage type magnetic conductive coverplate.
Kimura teaches the steel block 20 and the alnico magnet 21 are formed to be square, and a bolt hole 20a is formed in the steel block 20 and a hole 21a is formed in the alnico magnet 21, respectively. In the state where the alnico magnet 21 and the coil 22 arranged in a concave part 12b are interposed between the steel block 20 and the bottom wall 12c of the clamp plate 12, these are fastened to the clamp plate 12 by a bolt 24 made from a non-magnet material (for example, SUS 304) [paragraph 64; FIGS. 5-7]. 
It would have been obvious to one  having ordinary skill in the art at the time the invention was filed to use the fastening mechanism of Kimura for better fastening and reducing vibration, which leads to better performance. 
Regarding claims 27/ 31, Sarda teaches The magnetic conductive coverplate of leakage type of claims 20/ 30, wherein the fastening mechanism further comprises frame walls disposed on an edge of the leakage type magnetic conductive coverplate [see the edges of element 1, FIG. 6], the frame walls engaging a matching structure on the magnetic holding device [see the edges of the base plate, FIG. 6] to restrain the leakage type magnetic conductive coverplate relative the magnetic holding device [see elements 1 and 2, FIGS. 1-2].










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837